(ON REHEARING:)
Two additional propositions are urged for reversal. First, that plaintiff, a boy over fourteen years of age, was' not, *164while and where employed by defendant, residing in the snb-district or independent school district with intent to make such district his home, and was not, within the provisions of section 69 of chapter 45 of the Code 1916, entitled to' attend the free schools of said district, wherefore his employment by the defendant was not unlawful, and defendant was protected by its compliance with the workmen’s compensation- law: Second, that the evidence shows plaintiff to have been a skilled work hand, acquainted with the duties of his employment, and that the theory that he was not properly' instructed as to the dangers of his employment was unavailing and should have been disregarded by the trial court and by the jury.
The argument adduced in support of the first of these propositions is that section 33 of chapter 10, Acts 1915, (section 25, chapter 15H. Code 1916) relating to mines and labor, and sections 69, 72 and 74 of the chapter relating to education, being in pari materia, should be read together, and the former chapter interpreted in the light of the latter. In this view we entirely agree with counsel. Section 33 of said chapter 10, makes it “unlawful for any person, operator, agent or mine foreman, to employ or permit any boy between the ages of fourteen and sixteen years, to work in or about a coal mine at any time in which a free school is in session in the school district where said boy resides.” And section 72 of chapter 45 of the Code requires every person having under his control a child between the ages of eight and fifteen years to cause him to attend some free school for a period of twenty-four weeks yearly, beginning with the opening of the school term, and makes it a misdemeanor and imposes a penalty for failure to do so; and section 74 of that chapter makes it an offense punishable in like manner for any person to induce any such child to unlawfully absent himself from school, or to harbor or employ him, when the school in the district in which the child lives is in session.
Defendant relies on the evidence that plaintiff’s father resided in Virginia, and that when on the witness stand plaintiff said his home was in Virginia, and that after being *165hurt in defendant’s coal mine he said he wanted to go home. He did so testify, but he also testified that he had been working in "West Virginia in a coal mine before being employed by defendant, and during his employment by defendant that he at least had a temporary residence with a relative, Rokle, in the school district where he was employed, and who undertook to make out a certificate which was shown or delivered to defendant, giving his consent to the boy’s employment, but not sworn to by him. Plaintiff was employed by defendant during the months of November and December, 1917. It is contended by defendant’s counsel that such residence in the State did not give plaintiff the status of one residing within the school district with intent to make such district his home, within the meaning of section 69 of said chapter 45 of the Code, entitling him to attend the free schools thereof, wherefore his employment could not have been unlawful as contemplated by the provisions of the mining statute referred to. On the other hand counsel for plaintiff insist that these mining laws inhibiting the employment of boys between the ages of fourteen and sixteen years have their safety as well as their education in view, and that the provisions of the chapter on education and those of the mining statutes can not be construed as strictly in pari materia. Our opinion, however, is that as they relate to boys between the ages of fourteen and sixteen years, the purpose is education, not safety; for when over fourteen years of age, if the schools are not in session, boys may be lawfully employed in or about coal mines, and be subject to the laws pertaining to master- and servant the same as adult employees.
The question is therefore squarely presented, what com struetion should be given to the words of said section 69 of chapter 45, “residing in a sub-district or independent district with intent to make such district their home?” It will be observed that the statute does not say “permanent home.” Counsel for defendant, however, contend that the statute uses the word “home” in the sense of “domicil”, and that the domicil of an infant is that of his parent or guardian, and that he is incapable of choosing a domicil other than that *166of his parent or guardian. For some purposes this may be true. For example, for the purpose of determining the rights of administration of his estate, or of inheritance; White v. Tennant, 31 W. Va. 790: or in the case of a pauper, in determining the place of his residence or domicil for the purpose of his support; Town of Salem v. Town of Lynn, 28 Conn. 74: or for the purpose of determining the proper forum in divorce proceedings; Blumenthal v. Tannenholz, 31 N. J. Eq. 194: or in bankruptcy proceedings, In the Matter of John M. Wrigley, 8 Wend., (N. Y.), 134.
(But when the question is one relating to the education of the youth of the land, no narrow construction of the statute ought to be indulged in. In Yale v. West Middle School District, 59 Conn. 489, 13 L. R. A. 161, it was decided that a child living with a domiciled resident and tax payer of a school district as a member of his family with the expectation on the part of all parties interested that this relationship will continue permanently, although she has never been formally adopted and may not have a domicil in the technical sense of that term in the district, has a residence in the district for school purposes and can not be compelled to pay tuition as a non-resident. In State ex rel School District No. 1 of. Waukesha v. Thayer, 74 Wis. 48, it was held that a minor may have for school purposes a residence other than that of his parents. And in that case it was decided that where the mother, deserted by her husband and unable to support their minor children, found a home for the child in Waukesha, where he worked and boarded and' had no other home, was a resident of Waukesha fot school -purposes, although the mother herself was employed as a school teacher in Milwaukee and boarded there.
And so we hold that although the domicil of the plaintiff in this case for some purposes may have been that of his parents in Virginia, nevertheless as he left his home in Virginia, with or without their consent, and was allowed to labor and appropriate his earnings; and was liable to become a citizen and resident of this State, the State thereby became interested in his education and good citizenship. In the light of these facts we should not give the statute such a *167narrow construction as to relieve him or his employer from the compulsory provisions of the statute. A narrow construction thereof might permit the persons thereby prohibited, to employ boys from adjoining school districts or adjoin-joining counties of the State, if perchance the schools in such counties or districts did not happen to be in session at the particular time, which would be bad policy and lead to evasions of the law and render it abortive.
As to the second proposition relied on, relating to failure to instruct, it is conceded that plaintiff was not instructed. We can not say from the evidence that he was so skilled or acquainted with the dangers to which his employment subjected him as not to call for instruction, or that these dangers were so open and apparent that instructions were not necessary. The record shows that the jury were instructed, but not what the instructions were. Presumptively they were properly instructed on the duty of an employer in the premises, and that they found against the defendant on the conflicting evidence relating to the necessity to instruct.
For the reasons formerly given and now adhered to, as well as for the additional reasons 'now presented, we adhere to our former opinion to affirm the judgment.

Affirmed.